Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in telephone conversation on 3/3/22 is acknowledged (See Telephonic Restriction Interview Summary Form).
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0314526 to Cohen.
Claim 1, 8:
Cohen teaches a method for forming a bicone or discone antenna for use in microwave frequencies [0020] (Fig. 3-4).  The antenna is formed using a 3D printer, in particular an Fused Deposition Modeling (FDM) printer [0023].  The discone antenna, for example, comprises geometric features that vary in area along an axial dimension of the cone such as the folds (Fig. 3).  Inherent to the FDM 3D printing process includes:  providing a digitized design of the antenna to the 3D printer, slicing the design into a plurality of thin strata stacked in the thickness dimension, forming a layer of printed material, fixing the layer (the fusion part of FDM), and repeating the printing and fusing steps to form the antenna.

Claim 2:
The bicone antenna meets the claim limitations where the lower cone 120 includes upper cone 110, wherein upper cone 110 is a radially-extending flange (Fig. 4).
Claim 3:
The cone portion has a hollow interior (Fig. 2).  Also, the construction of a discone antenna is such that the coaxial cable is located inside the cone.
Claim 4:
The antenna is printed using polymeric material [0021].
Claim 9:
The printed antenna is plated or gilded with a metal layer [0022].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0314526 to Cohen in view of 6816128 to Jennings.
Cohen is discussed above but does not teach printing a layer of different material.  However, Jennings teaches a method for forming an antenna (abstract), such as a discone (5:14-32), from a combination of polymer layers and metallic layers (3:33-53).  The metallic elements either function as an antenna ground plane or antenna elements and are integrated within the antenna along with the polymer component (Id.).  As such, printing such a structure using additive manufacturing would require use of a polymer 3D printer and a metal 3D printer, both of which were known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a metal layer into the otherwise polymeric antenna and print the antenna using known additive manufacturing techniques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759